Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, 15, 16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Cook (US 7,239,285 B2) teaches an antenna feed chain comprising a rotationally symmetric feed horn having a first cross-polarization performance over a solid angle of interest and a frequency band of interest; and a polarizer having a second cross-polarization performance over the frequency band of interest, the polarizer coupled to the feed horn, wherein the first cross-polarization performance of the feed horn compensates for the second cross-polarization performance of the polarizer over the solid angle of interest.
Cook, however, fails to further teach a lens horn having a lens coupled to the feed horn, wherein the lens horn has a first cross-polarization performance and that the second polarization performance of the polarizer is compensated by the first cross-polarization performance of the lens horn, and the compensation is due at least in part to at least one of: (i) surface shapes of the lens; or (ii) a position of the lens relative to the feed horn.
Claims 2-6, 8-10 and 20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 11, one of the prior art of record fairly teaches or suggests at least the steps of adjusting the design of the lens horn in a manner modifying the first cross- polarization performance of the feed lens horn to compensate for the second cross-polarization performance of the polarizer, wherein the compensation is at least partially due to surface shapes of the lens and/or a position of the lens relative to the feed horn, and the compensation causes at least one of (i) reducing a maximum cross-polarization of the total cross-polarization performance over athe frequency band of interest; and or (11) reducing a range of cross- polarization of the total cross-polarization performance over the frequency band.
Claims 12, 13, 15, 16, 18, 19 and 21 are allowed for at least the reason for depending, either directly or indirectly, on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845